We are in accord with the conclusion reached by the learned vice-chancellor, and the decree is accordingly affirmed.
The bank account was a credit, and was therefore convertible "into money." And, by the same clause, the testator gave the "balance" of his "estate," after the payment of administration expenses, to his sister Matilda.
Appellants "ask leave to reserve their right to apply for an allowance of costs and counsel fees." We have concluded that they are not entitled to either costs or counsel fees; and the application is therefore denied.
For affirmance — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, HETFIELD, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, JJ. 14.
For reversal — None. *Page 384